Citation Nr: 1033849	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  02-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Honolulu, Hawaii Department of Veterans Affairs 
(VA) Regional Office (RO).  In the Veteran's August 2000 notice 
of disagreement, he requested a hearing before a Decision Review 
Officer at the RO.  Such a hearing was scheduled for September 
2000; however, six days before the hearing, the Veteran cancelled 
it by telephone.  In November 2003 and May 2008, the case was 
remanded for additional development and to satisfy notice 
requirements.  In March 2010, the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA).

As an initial matter, the Board notes that the Veteran filed a 
claim of service connection for PTSD, and the RO's rating 
decision was limited to that matter alone.  However, the evidence 
shows diagnoses of psychiatric disabilities other than PTSD, and 
in light of the intervening U.S. Court of Appeals for Veterans 
Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the issue has been recharacterized to encompass the other 
psychiatric diagnoses.


FINDINGS OF FACT

1. There is no credible supporting evidence that a claimed in-
service stressor occurred; the Veteran is not shown to have a 
diagnosis of PTSD conforming to DSM-IV.

2. It is reasonably shown that the Veteran has a MDD which had 
its onset in service.  


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).
2. Service connection for MDD is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The initial adjudication in this matter preceded the enactment of 
the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
Court held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing the 
notice prior to the initial adjudication; instead, the claimant 
had a right to timely content-complying notice and proper 
subsequent VA process.  February 2001, May 2004, June 2005, and 
May 2008 letters explained the evidence necessary to substantiate 
the Veteran's claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing. The 
May 2008 letter also informed the appellant of disability rating 
and effective date criteria.   A November 2002 statement of the 
case (SOC) outlined the regulation implementing the VCAA, and 
notified the Veteran of what the evidence showed, of governing 
legal criteria, and of the bases for the denials of his claims.  
A November 2009 supplemental SOC readjudicated the matter after 
the Veteran had opportunity to respond to all previous notices 
and additional evidence received was considered.  Consequently, 
he is not prejudiced by any technical notice deficiency, 
including in timing, which may have occurred earlier in the 
process, nor is it so alleged.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in 
November 2000 and May 2009.  The Board also sought an advisory 
opinion from the VHA in March 2010.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The Veteran alleges he has PTSD from an incident that occurred 
while he was stationed at U.S. Coast Guard Air Station, Annette 
Island, Alaska (Annette Island).  Specifically, he alleges that 
he participated in a flight training exercise that was diverted 
for a search and rescue mission, and as a consequence observed a 
severely injured rescued individual, believed to have been a 
civilian, who was evacuated to a hospital in Sitka, Alaska.  He 
states the memory of this incident had been repressed, and was 
triggered only after watching the movie, "Saving Private Ryan."

The Veteran's service personnel records show he was stationed at 
Annette Island from December 1964 to December 1965, and then 
transferred to Kessler Air Force Base in Biloxi, Mississippi 
where he served from January 1966 to December 1966.  In November 
1966 his pay grade was reduced after he was found to be 
incompetent; specifically, he "consistently demonstrated a gross 
lack of initiative, attention to detail, disregard for fellow 
shipmates and inability to satisfactorily perform assigned 
tasks."  He received military nonjudicial punishments in April 
1965, March 1967 (for fraternizing and drinking beer with other 
crew members of the Motor Vessel Polanica), and in September 1967 
(for failure to obey a lawful order).  He also received a 
Commanding Officer's Mast in June 1965 (for bringing a girl into 
government quarters on two occasions).

Records from the National Archives and Records Administration 
(NARA) show that from December 1964 to December 1965, there were 
only two incidents involving helicopters from Annette Island.  
The first incident occurred in February 1956 and involved the 
evacuation of injured persons from a mine following an avalanche.  
Four individuals with critical injuries were transported to 
Ketchikan by Canadian helicopters; uninjured persons were 
transported to Chickamin base camp.  The second incident occurred 
in May 1956 and involved the rescue of a vessel on fire in 
Clarence Strait.  Although the Coast Guard dispatched a 
helicopter from Annette Island to aid in the rescue effort, a 
helicopter evacuation was not feasible due to the high winds and 
unfavorable terrain.  In the end, one of the Coast Guard's ships 
took two survivors aboard while two others elected to remain and 
attempt salvage of their vessel.  One day later, a report was 
received from the fishing vessel, The Song, reporting that the 
two remaining survivors were unable to salvage their vessel, and 
were taken aboard The Song.

The Veteran's STRs show that after he was transferred to Kessler 
Air Force Base, he sought psychiatric treatment.  In February 
1966, he complained of being unable to sleep secondary to family 
problems; insomnia was diagnosed.  In August 1967, he complained 
of bad nerves, trouble sleeping for three weeks, and poor 
appetite; anxiety tension state was diagnosed.  In September 
1967, he continued these complaints and reported being short-
tempered (with serious contemplation of killing someone) and 
having difficulty getting along with shipmates.  Subsequent STRs 
are silent for any additional complaints, findings, treatment, or 
diagnosis of a psychiatric disability.  On January 1968 service 
separation examination, psychiatric clinical evaluation was 
normal.

Postservice private and VA outpatient treatment records show 
that, since at least 1996, the Veteran has been given, at varying 
times, diagnoses of adjustment disorder with mixed emotional 
features, depression, severe anxiety, possible PTSD, 
posttraumatic stress symptoms, mixed personality disorder, 
personality disorder, personality disorder not otherwise 
specified, and PTSD.  The PTSD diagnosis has been based on the 
Veteran's report that he previously repressed a memory of helping 
to rescue an injured individual while in service.

On November 2000 VA examination, features of PTSD and dysthymia, 
and severe, mixed personality disorder with marked dysthymic and 
irritable features were diagnosed.  It was found that the Veteran 
did not meet the full criteria for a diagnosis of PTSD,; no 
opinion was rendered as to whether any of his current psychiatric 
diagnoses were otherwise related to his service.

On May 2009 VA examination, the Veteran was again not found to 
meet the full criteria for PTSD.  Instead, chronic, mild to 
moderate MDD and anxiety disorder, not otherwise specified, were 
diagnosed.  The examiner opined that these diagnoses were at 
least as likely as not caused by or the result of the Veteran's 
alleged traumatic experiences in service.  The examiner did not 
render an opinion as to whether any of the Veteran's current 
psychiatric diagnoses were related to his in-service treatment 
for anxiety and short-temper.

In March 2010, the Board noted that the record was unclear as to 
the exact nature and etiology of the Veteran's psychiatric 
disability, and requested a VHA medical expert advisory opinion.  
In an opinion dated in May 2010, a VA psychiatrist who reviewed 
the Veteran's entire claims file including his service records, 
opined that he did not have PTSD.  He explained that the 
Veteran's claim of PTSD was based on a incident that could not be 
substantiated and was only brought back to his memory by watching 
a vivid and emotional movie, and noted that memory is highly 
suspect and easily distorted.  He also noted that in all 
treatment records where the Veteran mentioned the movie, he did 
not specify what about the movie triggered his memory.  He 
explained that most cases of PTSD triggered in such a way include 
very vivid and specific details that provide the impetus for the 
individuals' symptoms.  The VHA expert stated he also questioned 
the diagnosis of PTSD due to the "consistent lack of emotional 
detail and the descriptions in the various exams . . . of [the 
Veteran] attempting to make the case that he has PTSD rather than 
revealing the symptoms to the examiners."  The VHA consultant 
then noted that the only physician to offer a firm diagnosis of 
PTSD was the Veteran's private psychiatrist; however, that 
provider did not offer any details about the basis of his 
diagnosis.  

The VHA expert further opined that the Veteran current symptoms 
were best characterized as a mood disorder of major depression, 
and that this was "consistent with [his] reading of the 
[Veteran's in-service treatment for anxiety and short-temper] as 
being a depressive disorder so that it is more likely than not 
the same disorder."  Regarding the Veteran's psychiatric 
treatment in service, the VHA expert stated that the Veteran's 
symptoms of anxiety, difficulty getting along with others, and 
depression were consistent with major depression, and that his 
asking for help and attributing his problems to his nerves were 
more characteristic of a mood disorder than a personality 
disorder in service.

The VHA consultant also opined that the Veteran currently 
suffered from a significant personality disorder, and indicated 
that the Veteran's mood disorder and personality disorder 
affected his functional capacity equally.

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
i.e., a diagnosis conforming to DSM-IV; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link, or causal nexus, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In the absence of proof of a present disability, there is no 
valid claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

PTSD 

There is no evidence that the Veteran engaged in combat.  His 
STRs do not mention combat, and his service personnel records do 
not show that he received any awards, badges, or medals that 
connote combat.  Without evidence of combat service, to establish 
service connection for PTSD, there must be credible supporting 
evidence corroborating that the [noncombat]alleged underlying 
stressor events in service for a diagnosis of PTSD actually 
occurred.  See Cohen, supra.

The Veteran's alleged stressor event in service is that he 
participated in a search and rescue mission while stationed at 
Annette Island, in the course of which he observed a severely 
injured civilian who was evacuated to a hospital in Sitka, 
Alaska.  VA made concerted efforts to corroborate the Veteran's 
alleged stressor, including contacting NARA for operational 
records that might place the Veteran at such an incident.  
Records received from the time period in which the Veteran was 
stationed at Annette Island show that there were only two 
incidents involving helicopters from Annette Island, neither of 
which matched the description of the Veteran's alleged stressor 
incident.  The official records are highly probative evidence in 
this matter; consequently, the Board finds that the Veteran's 
account is not credible, and that the alleged stressor event in 
service is not shown is not shown to have occurred.

Furthermore, it is not shown that the Veteran actually has PTSD.  
Under 38 C.F.R. § 3.304(a), PTSD must be diagnosed in accordance 
with 38 C.F.R. § 4.125(a) (and under § 4.125(a) in accordance 
with DSM-IV).  The preponderance of the evidence is against a 
finding that the Veteran has such a diagnosis.  Significantly, 
while his VA outpatient treatment records show that he has, on 
various occasions, been given a diagnosis of PTSD, he is more 
often given a diagnosis of posttraumatic stress symptoms, along 
with other psychiatric diagnoses, including: adjustment disorder 
with mixed emotional features, depression, severe anxiety, 
possible PTSD, mixed personality disorder, and personality 
disorder not otherwise specified.  The only physician to offer a 
firm diagnosis of PTSD is the Veteran's private psychiatrist; 
however, his treatment records do not describe the full 
constellation of symptoms required for a diagnosis of PTSD in 
accordance with DSM-IV, as required under 38 C.F.R. § 4.125.  See 
also May 2010 VHA advisory opinion (noting that the private 
physician did not offer any details about the basis for his 
diagnosis).  

The Board finds more probative the opinions of the November 2000 
and May 2009 VA examiners, and the May 2010 VHA consultant who 
found that the Veteran did not have the constellation of symptoms 
necessary to support a diagnosis of PTSD.  In particular, these 
psychiatrists found that while the Veteran exhibited symptoms 
that were consistent with PTSD, they remained subthreshold for 
the diagnosis.  He did not display the type of avoidance behavior 
consistent with PTSD and lacked emotion when talking about his 
alleged in-service stressor event.  In the opinion of these 
examiners, the Veteran's psychiatric symptoms were best 
characterized by his MDD.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  As the opinions from the VA examiners and 
VHA consultant were provided by psychiatrists (who are qualified 
to provide them), are based on a more complete knowledge of the 
Veteran's medical history and clinical data, include detailed 
explanations of the rationale for the opinions given (including 
what symptoms were lacking for a PTSD diagnosis), and provide 
comments on the other opinions already of record, the Board finds 
these opinions more probative than the essentially bare 
conclusions of the private psychiatrist, and persuasive.  

The Veteran's own expressed belief that he has PTSD due to events 
in service is not competent evidence, as he is a layperson, 
untrained in determining a psychiatric diagnosis.  The correct 
diagnosis for a psychiatric disability is a medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without evidence that the Veteran served in combat or credible 
supporting evidence of the alleged stressor events in service, 
and without a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125, the regulatory criteria for establishing service 
connection for PTSD are not met, and service connection for PTSD 
is not warranted.

MDD

As was noted above, the Veteran is shown to have a current 
variously diagnosed psychiatric disability, to include MDD.  His 
STRs show that he was treated in service for complaints related 
to anxiety and short-temper.  What he must still show to 
establish service connection for a psychiatric is that it is 
related to his service, to include his complaints and treatment 
for anxiety and short-temper therein.  The only medical opinion 
in the record that specifically addresses this matter is the May 
2010 VHA advisory opinion.  

The VHA consultant reviewed the Veteran's STRs and found that his 
complaints and treatment in service for insomnia, nerve problems, 
anxiety, having a short temper, and difficulty getting along with 
others, were characteristic of a mood disorder.  After reviewing 
the Veteran's postservice treatment records, the VHA consultant 
also found that his current psychiatric symptoms were best 
characterized as a mood disorder of major depression.  Therefore, 
in his opinion, it was "more likely than not" that the 
Veteran's current MDD was the same disorder as that which he 
experienced in service.  The Board finds no reason to question 
the opinion of the VHA consultant given his expertise as a 
psychiatrist, and the fact that his opinion was based on a 
thorough review of the claims file and was accompanied by an 
explanation of the rationale for the opinion.  Accordingly, the 
Board concludes that service connection for MDD is warranted. 

[The Board notes that the May 2010 VHA consultant also indicated 
that the Veteran has a current diagnosis of a significant 
personality disorder, and that this disorder affects his 
functional capacity equally as much as his MDD.  By regulation, 
service connection may not be granted for a personality disorder.  
As such, discussion of whether the Veteran warrants service 
connection for a personality disorder is moot.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Notably, the Veteran has not contended 
that his personality disorder is related to his service nor has 
he claimed service connection for a personality disorder.]


ORDER

Service connection for MDD is granted.

Service connection for psychiatric disability other than MDD, to 
include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


